

NON-COMPETITION AGREEMENT
 
DATE
 
21 JUNE 2010
 
PARTIES
 
(1)
NEUMEDIA INC (formerly known as Mandalay Media), Inc. incorporated under the
laws of Delaware with company number 4423588 whose registered office is at 2000
Avenue of the Stars, Suite 410, Los Angeles, California (NeuMedia).

 
(2)
ANTIPHONY (MANAGEMENT HOLDINGS) LIMITED a company incorporated and registered in
England and Wales with company number 7283155 whose registered office is at 3
More London Riverside, London SE1 2AQ (Newco).

 
(3)
JACK CRESSWELL of 86 Osborne Road, Windsor, Berkshire SL4 3EN (Cresswell) and
NATE MACLEITCH of 101 Dudley Gardens, Ealing, London W13 9LU (MacLeitch and
together with Cresswell the AMV Executives).

 
BACKGROUND
 
(A)
By an agreement of even date with this agreement (“the Main Agreement”) between
VAC (as defined in the Main Agreement),  NeuMedia, each of AMV Executives
(including in the case of MacLeitch in his capacity as Trustee for the AMV
Founders under the AMV Note (each as defined in the Main Agreement)), and the
Participating Investors with regard to the (i) partial satisfaction of the VAC
Note, and (ii) satisfaction of the AMV Note ( as defined in the Main
Agreement)).

 
(B)
In consideration of entering into the Main Agreement and further in
consideration of their mutual undertakings as to the matters described herein,
the AMV Executives and Newco (together “the Covenantors”) agree to give to
NeuMedia the covenants and undertakings herein contained and that upon execution
by the parties hereto of this agreement, this agreement shall constitute the
legally binding and enforceable agreement of the parties hereto.

 
(C)
Each Covenantor acknowledges that businesses which will continue to be conducted
by NeuMedia and its subsidiaries following the consummation of the transactions
contemplated under the Main Agreement include, but are not limited to, those of
operating adult websites which business is intensely competitive.

 
 

--------------------------------------------------------------------------------

 

(D)
NeuMedia and its subsidiaries has made significant efforts and incurred
significant costs and expenditures in developing goodwill and relationships with
customers, potential customers, suppliers, employees and others in business with
the Midstream Parties, which each Covenantor acknowledges would be irreparably
damaged by his or its competition with NeuMedia’s business with any Midstream
Party.

 
(E)
Each Covenantor acknowledges that NeuMedia has been induced to enter into the
Main Agreement by ensuring that this agreement will be delivered to NeuMedia
upon the consummation of the transactions contemplated by the Main Agreement.

 
(F)
As an inducement to NeuMedia to consummate the transactions contemplated by the
Main Agreement, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby mutually acknowledged, each Covenantor covenants and agrees with
NeuMedia as follows:

 
AGREED TERMS
 
1.
Interpretation

 
The following definitions and rules of interpretation in this clause apply in
this agreement.
 
1.1
Definitions:

 
affiliate: shall have the meaning ascribed to such term in Rule 405 under the
Securities Act of 1933 of the United States of America, as amended.
 
Business Day: a day other than a Saturday, Sunday or public holiday in England
when banks in London are open for business.
 
Group: in relation to a company, that company, any subsidiary or holding company
from time to time of that company, and any subsidiary from time to time of a
holding company of that company.
 
holding company and subsidiary: mean a "holding company" and "subsidiary" as
defined in section 1159 of the Companies Act 2006.
 
 

--------------------------------------------------------------------------------

 

Insolvency Event: an event referred to in Clause 2.3.
 
Midstream Party (Parties): Midstream Media International, N.V., its holding
company or any of its subsidiaries, including, but not limited to, you porn.com
and any other domain name used by a Midstream Party.
 
Termination Date: the date determined in clause 2.2.
 
1.2
Clause and paragraph headings are inserted for convenience only and shall not
affect the interpretation of this agreement.

 
1.3
A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality) and that person's personal
representatives, successors or permitted assigns.

 
1.4
A reference to a company shall include any company, corporation or other body
corporate, wherever and however incorporated or established.

 
1.5
Unless the context otherwise requires, words in the singular shall include the
plural and in the plural include the singular.

 
1.6
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

 
1.7
A reference to any party shall include that party's personal representatives,
successors and permitted assigns.

 
1.8
A reference to a statute or statutory provision is a reference to it as amended,
extended or re-enacted from time to time provided that, as between the parties,
no such amendment, extension or re-enactment shall apply for the purposes of
this agreement to the extent that it would impose any new or extended
obligation, liability or restriction on, or otherwise adversely affect the
rights of, any party.

 
1.9
A reference to a statute or statutory provision shall include all subordinate
legislation made from time to time under that statute or statutory provision.

 
1.10
Any reference to an English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than England, be
deemed to include a reference to what most nearly approximates to the English
legal term in that jurisdiction.

 
 

--------------------------------------------------------------------------------

 

1.11
A reference to "this agreement" or to any other agreement or document referred
to in this agreement is a reference to this agreement or such other document or
agreement as varied or novated (in each case, other than in breach of the
provisions of this agreement) from time to time.

 
1.12
References to clauses are to the clauses of this agreement;

 
1.13
Any words following the terms including, include, in particular or any similar
expression shall be construed as illustrative and shall not limit the sense of
the words, description, definition, phrase or term preceding those terms.

 
1.14
All words and phrases defined in the Main Agreement shall bear the same meaning
where used in this agreement.

 
2.
Covenant

 
2.1
Covenant Against Competition

 
During the period commencing the date hereof and terminating on the Termination
Date:
 
2.1.1
each Covenantor shall not, directly or indirectly, either alone or in
association with others, anywhere within the world, other than in the
performance of his or her duties as an employee or consultant of NeuMedia or its
affiliates knowingly, directly or indirectly, engage in any  business with a
Midstream Party; and

 
2.1.2
Cresswell and MacLeitch will not knowingly, directly or indirectly, consult with
or do business with, advise, be a partner service provider, purchase goods of,
joint venturer with, be a director or managing member of, or otherwise assist or
provide services to, any Midstream Party

 
PROVIDED THAT
 
this agreement shall not in any way limit or restrict Cresswell, MacLeitch or
Newco from engaging in an adult mobile advertising network or otherwise
competing with any Midstream Party or from indirectly buying advertising from
any Midstream Party without prejudice to NeuMedia's right to refuse to carry on
business with a Midstream Party selling advertising to any Covenantor.
 
 

--------------------------------------------------------------------------------

 

2.2
Duration of Covenant

 
The covenant set out in Clause 2.1 shall cease and terminate on the earlier to
occur of:
 
2.2.1
the date that is 3 years following the Closing (as defined in the Main
Agreement),

 
2.2.2
such time as NeuMedia and its subsidiaries shall cease to do business with all
Midstream Parties (provided that none of Newco, Cresswell or MacLeitch will
entice, encourage or influence, or attempt to entice, encourage or influence any
Midstream Party to terminate or fail to renew any business relationship with
NeuMedia or any of its subsidiaries) and

 
2.2.3
if NeuMedia or any of its subsidiaries shall be involved in financial
difficulties as evidenced by an Insolvency Event.

 
2.3
Insolvency Events

 
For the purposes of Clause 2.2, Insolvency Event shall mean any of the following
events:
 
2.3.1
by its commencement of a voluntary case under Title 11 of the United States Code
as from time to time in effect, or by its authorizing, by appropriate
proceedings of its Board of Directors or other governing body, the commencement
of such a voluntary case;

 
2.3.2
by its filing an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against it commencing an involuntary
case under said Title 11, or seeking, consenting to or acquiescing in the relief
therein provided, or by its failing to controvert timely the material
allegations of any such petition;

 
2.3.3
by the entry of an order for relief in any involuntary case commenced under said
Title 11;

 
 

--------------------------------------------------------------------------------

 

2.3.4
by its seeking relief as a debtor under any applicable law, other than said
Title 11, of any jurisdiction relating to the liquidation or reorganization of
debtors or to the modification or alteration of the rights of creditors, or by
its consenting to or acquiescing in such relief;

 
2.3.5
by the entry of an order by a court of competent jurisdiction (i) by finding it
to be bankrupt or insolvent, (ii) ordering or approving its liquidation,
reorganization or any modification or alteration of the rights of its creditors,
or (iii) assuming custody of, or appointing a receiver or other custodian for
all or a substantial part of its property and such order shall not be vacated or
stayed on appeal or otherwise stayed within 60 days; or

 
2.3.6
by its making an assignment for the benefit of, or entering into a composition
with, its creditors, or appointing or consenting to the appointment of a
receiver or other custodian for all or a substantial part of its property.

 
3.
Injunctive Relief

 
3.1
NeuMedia and its subsidiaries shall be entitled to immediate, preliminary and
permanent injunctive relief for any breaches of this agreement.

 
3.2
NeuMedia and its subsidiaries shall be entitled to such relief without the
necessity of proving actual damages or posting a bond.in addition to, and not in
lieu of, any other rights and remedies available to NeuMedia under law or in
equity have the right and remedy to have the provisions of this agreement
enforced by injunctive relief in any court of competent jurisdiction, it being
agreed that any breach or threatened breach of this agreement would cause
irreparable injury to NeuMedia and that damages would not provide an adequate
remedy to NeuMedia.

 
4.
Judicial Modification

 
4.1
The parties acknowledge and agree that the provisions of this agreement are
reasonable and valid in duration and scope and in all other respects. Each
Covenantor recognizes that the provisions of this agreement are necessary in
order to protect the legitimate business interests of NeuMedia.

 
4.2
If any court of competent jurisdiction determines that any of the provisions of
this agreement, or any part thereof, is invalid or unenforceable, such court
shall have the power to reduce the duration or scope of such provision, as the
case may be, and, in its reduced form, such provision shall then be enforceable.

 
 

--------------------------------------------------------------------------------

 

5.
Severability

 
The parties acknowledge and agree that, in the event that any of the provisions
of this agreement are determined, notwithstanding Section 3 herein, to be
invalid or unenforceable, the remainder of this agreement shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
 
6.
Waiver

 
The waiver or consent by NeuMedia of any breach by each Covenantor of any
provision of this agreement shall not operate as or be construed as a waiver or
consent of any subsequent breach thereof.
 
7.
Amendment

 
This agreement may be amended, modified, or terminated only by a written
instrument executed by the parties hereto.
 
8.
Successors and Assigns

 
Neither party’s rights and obligations under this agreement may be assigned
without the consent of the other parties. This agreement shall be binding upon
and inure to the benefit of NeuMedia, its successors and permitted assigns. This
agreement shall be binding upon each Covenantor and each Covenantor's successors
and permitted assigns.
 
9.
Applicable Law; Forum

 
This agreement shall be governed by the Laws of England and Wales and shall be
subject to the exclusive jurisdiction of the English Courts.
 
10.
Headings

 
Section and other headings contained in this agreement are for reference
purposes only and are in no way intended to define, interpret, describe or
otherwise limit the scope, extent or intent of this agreement or any of its
provisions.
 
11.
Costs

 
Each party shall bear its own fees, cost and expenses in any action at law or in
equity (including arbitration) brought to enforce or interpret the terms of this
agreement. Nothing contained herein, however, shall prevent a party from seeking
reimbursement for reasonable legal fees, costs and disbursements in any such
action.
 
 

--------------------------------------------------------------------------------

 

12.
Notices

 
All notices, requests, demands or other communications which are required or may
be given pursuant to the terms of this agreement will be in writing and will be
deemed to have been duly given (a) on the date established by the sender as
having been delivered personally, (b) on the date delivered by a private courier
as established by the sender by evidence obtained from the courier, (c) on the
date sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:
 
If to NeuMedia:                  NeuMedia, Inc.
2000 Avenue of the Stars, Suite 410, Los Angeles, California 90067
Attention:  Chief Executive Officer
Telephone:  (310) 601 2500
Fax: (310) 277 2741
With a copy to:           General Counsel.
 
If to each Covenantor:       Antiphony (Management Holdings) Limited
Liston Exchange
Liston Court
Marlow
SL7 1BG
Telephone:  01628 405 660
Fax:  01628 405 661
With copies to:
Jack Cresswell 86 Osborne Road, Windsor, Berkshire SL4 3EN and Nate MacLeitch
101 Dudley Gardens, Ealing, London W13 9LU and
Allison Bennington
Partner And General Counsel
Valueact Capital
435 Pacific Ave., 4th Floor

 

--------------------------------------------------------------------------------

 

San Francisco, Ca 94133
Telephone. (415) 362-3700
Fax. (415) 362-5727
abennington@valueact.com
 
Such contact details may be changed, from time to time, by means of a notice
given in the manner provided in this Clause 12.
 
13.
Counterparts

 
This agreement may be executed in one or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[The remainder of this page has been intentionally left blank.]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS of which the parties have executed and delivered this document as a
deed on the date first above written.
 
EXECUTED and DELIVERED as a DEED
)
 
By NEUMEDIA, Inc
)
 
Acting by [                                         ]
)
   
In the presence of:
)
Director



witness signature
   
       
witness name printed 
   
       
witness address
   
         
   
         
   
       
witness occupation
   
 



 
EXECUTED and DELIVERED as a DEED
)
 
By
)
 
ANTIPHONY (MANAGEMENT HOLDINGS) LIMITED
)
   
In the presence of:
)
Director



witness signature
   
       
witness name printed
   
       
witness address
   
         
   
         
   
       
witness occupation
   
 


 

--------------------------------------------------------------------------------

 
 
EXECUTED and DELIVERED as a DEED
)
 
By JACK CRESSWELL
)
  
In the presence of:
)
 



witness signature
  
       
witness name printed
  
       
witness address
  
         
  
 

 

EXECUTED and DELIVERED as a DEED
)
 
By NATE MACLEITCH
)
  
In the presence of:
)
 



witness signature
  
       
witness name printed
  
       
witness address
  
         
  
 


 

--------------------------------------------------------------------------------

 
 